           Case 5:20-cv-01045-F Document 11 Filed 11/10/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ANTONE LEMANDINGO KNOX,                   )
                                           )
               Petitioner,                 )
                                           )
 -vs-                                      )     Case No. CIV-20-1045-F
                                           )
 MARK BOWEN,                               )
                                           )
               Respondent.                 )

                                        ORDER

        Petitioner Antone Lemandingo Knox is a state prisoner appearing pro se,
whose pleadings are liberally construed.
        On October 16, 2020, the magistrate judge entered a Report and
Recommendation. Doc. no. 9 (the Report). The Report recommends that Mr.
Knox’s motion to proceed in forma pauperis (doc. no. 2) be denied because Mr.
Knox has sufficient funds to prepay the filing fee of $5.00. In addition, the Report
recommends that this action be dismissed without prejudice to re-filing unless Mr.
Knox pays the $5.00 filing fee to the clerk of this court within twenty days of the
date of that order. Doc. no. 9, p. 2.
        Petitioner Knox has sent a letter to the court. Doc. no. 10. The letter is
construed as an objection to the Report.
        Mr. Knox’s letter (objection) states that the magistrate judge’s Report is
biased and discriminatory, and that it denies him access to the courts given his
inability to control the payment of the fee by custodial officials. Mr. Knox’s letter
asks the court for a twenty- to thirty-day extension within which to pay the $5.00
filing fee. The letter indicates that Mr. Knox has made prior attempts to have the
filing fee forwarded to the court from his institutional account but that custodial
             Case 5:20-cv-01045-F Document 11 Filed 11/10/20 Page 2 of 2



officials have not complied with his requests. The letter asks the court to order the
custodians of Mr. Knox’s institutional account to send the $5.00 filing fee to the
clerk of this court.
         After careful consideration, Mr. Knox’s request for an extension of time
within which to pay the filing fee is GRANTED; otherwise, his objections to the
Report are DENIED. The Report is ACCEPTED, ADOPTED AND APPROVED
with one exception, relating to the deadline for payment of the filing fee. The court
agrees with the magistrate judge that Mr. Knox’s motion for leave to proceed in
forma pauperis should be and hereby is DENIED. The court also agrees with the
magistrate judge that absent payment of the $5.00 filing fee, this action should be
dismissed without prejudice. The deadline for payment of the $5.00 filing fee which
is stated in the Report is hereby EXTENDED to December 14, 2020. Absent
payment of the $5.00 filing fee by December 14, 2020, and absent any further
developments justifying another extension, this action will, at that time, be dismissed
without prejudice for failure to pay the initial filing fee as recommended in the
Report.
         The clerk of this court is DIRECTED to provide Mr. Knox with three copies
of this order and three copies of the Report (doc. no. 9). Mr. Knox may distribute
these documents to the custodian(s) of his institutional accounts(s). Upon receipt of
these documents, the court is confident that the authorities in charge of Mr. Knox’s
institutional account(s) will promptly send the $5.00 filing fee to the clerk of this
court.
         IT IS SO ORDERED this 10th day of November, 2020.




20-1045p001.docx

                                          2
